 



Exhibit 10.7
A. SCHULMAN, INC.
2006 INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
GRANTED TO
JOSEPH M. GINGO on FEBRUARY 29, 2008
A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. 2006 Incentive Plan (“Plan”) as
a means through which employees like you may share in the Company’s success.
Capitalized terms that are not defined herein shall have the same meanings as in
the Plan.
This Award Agreement describes many features of your Award and the terms and
conditions of your Award. To ensure you fully understand these terms and
conditions, you should:

  •   Read the Plan carefully to ensure you understand how the Plan works;     •
  Read this Award Agreement carefully to ensure you understand the nature of
your Award and what you must do to earn it; and     •   Contact Rand Torgler at
(330) 668-7224 if you have any questions about your Award.

Also, no later than March 28, 2008, you must return a signed copy of the Award
Agreement to:
Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron, Ohio 44333
Nature of Your Award
You have been granted Restricted Stock Units. Each Restricted Stock Unit
represents the right to receive cash equal to the Fair Market Value of a Share,
subject to the terms and conditions of this Award Agreement and the Plan. The
terms and conditions affecting your Restricted Stock Units are described in this
Award Agreement and the Plan, both of which you should read carefully.
Grant Date: February 29, 2008.
Number of Restricted Stock Units: You have been granted 24,436 Restricted Stock
Units (“Total Units”), subject to the terms and conditions of this Award
Agreement and the Plan.
When Your Award Will Vest
Your Restricted Stock Units will be settled or will be forfeited depending on
whether the applicable terms and conditions have been met. For purposes of this
Award Agreement, [a] “Performance Period” shall mean the period beginning on
September 1, 2007 and ending on August 31, 2008 and [b] “Normal Vesting Date”
shall mean August 31, 2008.

1



--------------------------------------------------------------------------------



 



Normal Vesting Date: Except as otherwise provided in this Award Agreement, the
number of Total Units that will vest on the Normal Vesting Date will depend on
the achievement of the Performance Objectives, as set forth in the table below,
during the Performance Period, as reported to and approved by the Committee.
With respect to each Performance Objective, the number of Restricted Stock Units
that will vest on the Normal Vesting Date will equal: [a] the applicable
Percentage of Total Units, as set forth in the table below, multiplied by [b]
the indicated percentage at the Threshold, Target, Stretch Budget and Maximum
performance levels; provided, however, that if a Performance Objective is not
achieved or is achieved at a performance level which is less than Threshold, all
of your Restricted Stock Units with respect to that Performance Objective will
be forfeited. If the achievement of a Performance Objective is between
performance levels, the number of Restricted Stock Units that vest will be
interpolated by the Company. Any Restricted Stock Units that do not vest as of
the Normal Vesting Date shall be forfeited.

                                            Percentage of   Threshold*   Target*
  Stretch*   Maximum* Performance Objective   Total Units   (33.33%)   (66.67%)
  (83.33%)   (100%)
Net Income
    40 %     85.71 %     100.00 %     114.00 %     131.37 %
Cash Flow
(Excluding Capital Expenditures)
    30 %     85.65 %     100.00 %     114.20 %     131.34 %
Return on Invested Capital
    30 %     86.17 %     100.00 %     113.83 %     130.85 %

 

*   Expressed as percentages for public filing and confidentiality purposes

Notwithstanding the foregoing, your Restricted Stock Units may vest earlier in
the circumstances described below.
How Your Restricted Stock Units Might Vest Earlier Than the Normal Vesting Date:
Your Restricted Stock Units will immediately vest and all Performance Objectives
will be deemed to have been met at the Maximum performance level if there is a
Change in Control.
How Your Termination Will Affect Your Restricted Stock Units: You may forfeit
your Restricted Stock Units if you Terminate before the Normal Vesting Date,
although this will depend on why you Terminate.

2



--------------------------------------------------------------------------------



 



[a] If you Terminate because of [i] death, [ii] Disability or [iii] after
qualifying for Retirement if the Committee agrees to treat your Termination as a
Retirement, a prorata portion of your Restricted Stock Units granted through
this Award Agreement will vest but only if the Performance Objectives described
above are actually met at the Normal Vesting Date:

           
Number of Restricted Stock Units that would have vested if you had not
Terminated before the Normal Vesting Date
  X   the number of whole months between the Grant Date and your Termination
date  

    6  

If those Performance Objectives are not met, all of your Restricted Stock Units
will be forfeited.
[b] If you Terminate under any other circumstances, all of the Restricted Stock
Units granted through this Award Agreement will be forfeited.
Settling Your Award
Your vested Restricted Stock Units will be settled no later than the 15th day of
the third month following the applicable vesting date for a cash payment equal
to the whole number of vested Restricted Stock Units to be settled, multiplied
by the Fair Market Value of a Share on the applicable settlement date. All
Restricted Stock Units relating to fractional Shares will be cancelled without
any consideration.
Other Rules Affecting Your Award
Rights During the Performance Period: During the Performance Period, you will
have no voting rights with respect to the Shares underlying your Restricted
Stock Units. You shall be entitled to receive any cash dividends that are
declared and paid during the Performance Period with respect to the Shares
underlying two-thirds of your Total Units (the “Target Units”), subject to the
terms and conditions of the Plan and this Award Agreement. If a cash dividend is
declared and paid during the Performance Period on the Shares underlying the
Target Units, you will be deemed to have been credited with a cash amount equal
to the product of [a] the number of the Target Units that have not been settled
or forfeited as of the dividend payment date, multiplied by [b] the amount of
the cash dividend paid per Share. Such amount shall be subject to the same terms
and conditions as the related Target Units and shall vest and be settled in cash
if, when and to the extent the related the Target Units vest and are settled. In
the event a Target Unit is forfeited under this Award Agreement, the related
dividends will also be forfeited.
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any Restricted Stock Units and any other right under the Plan that are
unexercised or unsettled at your death. To do so, you must complete a new
beneficiary designation form by contacting Rand Torgler at (330) 665-7224 or the
address below. If you die without completing a beneficiary designation form or
if you do not complete that form correctly, your beneficiary will be your
surviving spouse or, if you do not have a surviving spouse, your estate.

3



--------------------------------------------------------------------------------



 



Tax Withholding: Applicable withholding taxes must be withheld with respect to
your Award. These taxes may be paid in one of several ways. They are:

  •   By the Company withholding this amount from other amounts owed to you
(e.g., from your salary);     •   By giving the Company a check (payable to “A.
Schulman, Inc.”) in an amount equal to the taxes that must be withheld; or     •
  By having the Company withhold a portion of the cash payment that otherwise
would be distributed to you equal to the taxes that must be withheld.

You must choose the approach you prefer before the Restricted Stock Units are
settled, although the Company may reject your preferred method for any reason
(or for no reason). If this happens or if you do not choose a method within
30 days of the applicable settlement date, the Company will specify (from among
the alternatives just listed) how these taxes are to be paid.
Transferring Your Restricted Stock Units: Normally, your Restricted Stock Units
may not be transferred to another person. However, as described above, you may
complete a beneficiary designation form to name the person to receive any
Restricted Stock Units that are settled after you die. Also, the Committee may
allow you to transfer your Restricted Stock Units to certain Permissible
Transferees, including a trust established for your benefit or the benefit of
your family. Contact Rand Torgler at the address or number given below if you
are interested in doing this.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.
Other Agreements: Also, your Restricted Stock Units will be subject to the terms
of any other written agreements between you and the Company or a Related Entity
to the extent that those other agreements do not directly conflict with the
terms of the Plan or this Award Agreement.
Adjustments to Your Restricted Stock Units: Subject to the terms of the Plan,
your Award will be adjusted, if appropriate, to reflect any change to the
Company’s capital structure (e.g., the number of your Restricted Stock Units
will be adjusted to reflect a stock split).
Other Rules: Your Restricted Stock Units also are subject to more rules
described in the Plan. You should read the Plan carefully to ensure you fully
understand all the terms and conditions of this Award.
*****
You may contact Rand Torgler at the address or number given below if you have
any questions about your Award or this Award Agreement.
*****

4



--------------------------------------------------------------------------------



 



Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Rand Torgler at
the address given below no later than March 28, 2008.
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;     •   I understand and
accept the conditions placed on my Award and understand what I must do to earn
my Award;     •   I will consent (in my own behalf and in behalf of my
beneficiaries and without any further consideration) to any change to my Award
or this Award Agreement to avoid paying penalties under Section 409A of the
Code, even if those changes affect the terms of my Award and reduce its value or
potential value; and     •   I must return a signed copy of this Award Agreement
to the address shown below by March 28, 2008.

                 
JOSEPH M. GINGO
      A. SCHULMAN, INC.      
/s/ Joseph M. Gingo
 
(signature)
      By:   /s/ Paul F. DeSantis
 
   
 
               
Date signed: March 23, 2008
      Date signed: March 17, 2008    

A signed copy of this Award Agreement must be sent to the following address no
later than March 28, 2008:
Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron, Ohio 44333
(330) 668-7224

5